FILED
                            NOT FOR PUBLICATION                              FEB 17 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30076

               Plaintiff - Appellee,             D.C. No. 4:09-cr-00084-SEH

  v.
                                                 MEMORANDUM *
ERICK THOMAS RED DOG,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Erick Thomas Red Dog appeals from the 33-month sentence imposed

following his guilty-plea conviction for being a felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g)(1). We dismiss Red Dog’s appeal.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Red Dog contends that his within-Guideline sentence is substantively

unreasonable because it violates the parsimony principle and because it fails to

account for his mitigating circumstances. We are precluded from reaching the

merits of Red Dog’s claim by a valid appeal waiver. See United States v. Nunez,

223 F.3d 956, 958-59 (9th Cir. 2000); see also United States v. Jacobo Castillo,

496 F.3d 947, 957 (9th Cir. 2007) (en banc).

      DISMISSED.




                                          2                                   10-30076